                            UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    SIMA KESLER

                      Plaintiff(s)

                 v.                                      Civil Action No.

    T-MOBILE USA, INC.; DOES 1 through 10,               Jury Trial Demanded
    inclusive,

                      Defendant(s)


         Sima Kesler (“Plaintiff”), on behalf of herself individually, alleges as follows against T-

Mobile, Inc. (“T-Mobile”) and others:

                                     I.      INTRODUCTION

         1.     It is generally recognized that mishandling of customers’ accounts, including (but

not limited to) allowing unauthorized access to customers’ information, leads to identity theft and

related consumer harm.

         2.     These types of events, however, have occurred on numerous occasions at T-Mobile

– one of the nation’s largest wireless carriers – and are now a matter of routine.

         3.     In this sense, the present action is (unfortunately) very typical – it arises out of T-

Mobile’s failure to safeguard Plaintiff’s highly sensitive personal and financial information that

resulted in the theft of Plaintiff’s cryptocurrency. 1

         4.     As a result of the misconduct alleged herein, Plaintiff lost in excess of $20,000.00

in cryptocurrency (as valued at the time of the loss) in an account takeover scheme (commonly



1
 Cryptocurrency (also known as “crypto”) is a virtual asset designed as a medium of monetary
exchange that is verified by an encrypted digital ledger called “blockchain.” It is decentralized
and is often traded through various “exchanges,” such as Coinbase, Inc. (“Coinbase”).


                                                   1
known as “SIM-swapping”) that would not have occurred but for the abject violations of federal

and state laws at issue.

                                     II.     THE PARTIES

       5.      Plaintiff is an adult individual citizen of the Commonwealth of Pennsylvania, who

resides in Philadelphia County.

       6.      T-Mobile is a corporation formed under the laws of the State of Delaware, with

headquarters and principal place of business in Bellevue, Washington, that serves as the American

operating “arm” of T-Mobile International AG & Co., a corporate entity based in Germany.

       7.      Plaintiff is unaware of the names and capacities of those defendants sued as DOES

1 through 10, but will seek leave to amend this complaint once their identities become known to

Plaintiff. Upon information and belief, Plaintiff alleges that at all relevant times, each defendant,

including the DOE defendants 1 through 10, was the officer, director, employee, agent,

representative, alter ego, or co-conspirator of each of the other defendants, and in engaging in the

conduct alleged herein was in the course and scope of and in furtherance of such a relationship.

       8.      Unless otherwise specified, Plaintiff will refer to all defendants collectively as

“Defendant” and each allegation pertains to each Defendant.

       9.      At all times material hereto, Defendant acted and/or failed to act in person and/or

through duly authorized agents, servants, workmen, and/or employees, acting within the scope and

course of their authority and/or employment for and/or on behalf of Defendant.

                             III.   JURISDICTION AND VENUE

       10.     This Honorable Court has jurisdiction pursuant to 28 U.S.C. § 1331, 28 U.S.C. §

1332, 28 U.S.C. § 1367, and 47 U.S.C. § 207.

       11.     The Eastern District of Pennsylvania is the proper venue for this litigation, because:




                                                 2
               a.     Plaintiff is a resident of the Eastern District of Pennsylvania;

               b.     The wrongful conduct was directed to and was undertaken within the

                      territory of the Eastern District of Pennsylvania; and

               c.     T-Mobile conducts a substantial portion of its business in the Eastern

                      District of Pennsylvania.

                             IV.     STATEMENT OF CLAIMS

                             A.      GENERAL BACKGROUND

       12.     As one of the nation’s largest wireless carriers, T-Mobile’s operations must comply

with various federal and state statutes, including (but not limited to) the Federal Communications

Act (“FCA”), 47 U.S.C. § 222.

       13.     The FCA obligates T-Mobile to protect the “confidential proprietary information

of [its] customers” and “customer proprietary network information” (commonly referred to as

“CPI” and “CPNI,” respectively). See 47 U.S.C. § 222(a), (c).

       14.     The Federal Communications Commission (“FCC”) has promulgated rules to

implement Section 222 of the FCA “to ensure that telecommunications carriers establish effective

safeguards to protect against unauthorized use or disclosure of CPNI.” 1998 CPNI Order, 13 FCC

Rcd. at 8195 ¶193; see also 47 C.F.R. § 64.2001 et seq. (“CPNI Rules”).

       15.     The CPNI Rules limit disclosure and use of CPNI without customer approval to

certain limited circumstances (such as cooperation with law enforcement), none of which are

applicable to the facts here. See 47 C.F.R. § 64.2005.

       16.     The CPNI Rules also require carriers to implement safeguards to protect customers’

CPNI. See 47 C.F.R. § 64.2009(b), (d), and (e).

       17.     These safeguards include: (a) training personnel “as to when they are and are not




                                                  3
authorized to use CPNI[;]” (b) establishing “a supervisory review process regarding carrier

compliance with the rules[;]” and (c) filing annual compliance certificates with the FCC. Id.

          18.    The CPNI Rules further require carriers to implement measures to prevent the

disclosure of CPNI to unauthorized individuals. For example, “carriers must take reasonable

measures to discover and protect against attempts to gain unauthorized access to CPNI.” See 47

C.F.R. § 64.2010(a).

          19.    T-Mobile regularly holds itself out to the general public as a secure and reliable

custodian of customer data, including confidential financial and personal information.

          20.    T-Mobile maintains that it uses a variety of “administrative, technical, contractual,

and physical safeguards” to protect customers’ data. 2

          21.    As an example, T-Mobile explicitly states that “when you contact us by phone or

visit us in our stores, we have procedures in place to make sure that only the primary account

holder or authorized users have access.” 3

          22.    Upon information and belief, T-Mobile’s sales and marketing materials make

similar representations regarding T-Mobile’s alleged implementation of various safeguards to

protect its customers’ private information.

          23.    Despite these assurances and other similar statements, T-Mobile failed to provide

reasonable and appropriate security to prevent unauthorized access to customers’ accounts.

          24.    For instance, upon information and belief, under the inadequate procedures

implemented by T-Mobile, unauthorized persons, including T-Mobile’s own officers, agents, and




2
  https://www.t-mobile.com/privacy-center/our-practices/privacy-policy, last visited on June 2,
2021.
3
    Id. (emphasis supplied).


                                                   4
employees, acting without customer permission, can authenticate, access, and make changes to

customers’ information.

       25.     T-Mobile failed to disclose or made deceptive statements designed to cover up for

the fact that its security procedures can and do fall short of its expressed and implied

representations and promises.

       26.     Such failures leading to unauthorized access of customers’ information were

entirely foreseeable by T-Mobile.

                                B.    “SIM-SWAPPING” SCAM

       27.     As T-Mobile is aware, various forms of account takeover fraud have been widely

reported in the press, by government regulators, including the Federal Trade Commission (“FTC”)

and the FCC, as well as in academic publications.

       28.     These illegal schemes involve criminals and fraudsters gaining access to or

“hijacking” customer wireless accounts, which often include sensitive personal and financial

information, to induce third parties to conduct transactions with individuals they believe to be

legitimate or known to them.

       29.     One of the most damaging and pervasive forms of account takeover fraud is known

as “SIM-swapping” (or “SIM-jacking”), whereby a criminal third-party convinces a wireless

carrier like T-Mobile to transfer access to one of its legitimate customer’s cellular phone number

from the legitimate customer’s registered “subscriber identity module” card (or “SIM card”) – a

small portable chip that houses identification information connecting an account to the wireless

carrier’s network 4 – to a SIM card controlled by the criminal third-party.



4
  A SIM card is a small, removable chip that allows a cell phone to communicate with the wireless
carrier and to know which subscriber is associated with that phone. The SIM card associated with
a wireless phone can be changed, allowing customers to move their wireless number from one cell


                                                 5
        30.     The wireless carrier, however, must effectuate the SIM card reassignment and,

therefore, “SIM-swapping” is not an isolated criminal act, as it requires the wireless carrier’s active

involvement to swap the SIM containing information regarding its customer to an unauthorized

person’s phone.

        31.     Indeed, unlike a direct hack of data, where a company like T-Mobile plays a more

passive role, “SIM-swaps” are ultimately effectuated by the wireless carrier itself. For instance,

in this case, it is T-Mobile that approved and allowed the SIM card change, as well as all of the

subsequent telecommunication activity that was used to hack Plaintiff’s online accounts and cause

the injuries suffered by Plaintiff.

        32.     Once the third-party has access to the legitimate user’s SIM card data, it can then

seamlessly impersonate that legitimate wireless customer (e.g., in communicating with others or

contacting various vendors).

        33.     A common target of “SIM-swapping” and account takeover fraud are individuals

known, or expected, to hold cryptocurrency, because account information is often contained on

users’ cellular phones, allowing criminals to transfer the legitimate user’s cryptocurrency to an

account the criminal controls. 5

        34.     “SIM-swapping” is not a new unforeseeable phenomenon but, instead, has been

discussed by federal authorities since at least 2016.

        35.     In June 2016, the FTC’s then Chief Technologist, herself a victim of an account



phone to another and to continue accessing their carrier network when they switch cell phones.
5
  Indeed, earlier this year, T-Mobile was subject to a lawsuit, where as a result of a “SIM-swap” a
cryptocurrency holder lost in excess of $450,000.00. See Cheng v. T-Mobile USA, Inc., Docket
No. 1:21-cv-01085-PKC (S.D.N.Y); see also Middleton, et al. v. T-Mobile US, Inc., Docket No.
1:20-cv-03276-NGG-RLM (E.D.N.Y.)(asserting a loss of $8.7 million of cryptocurrency as a
result of “SIM-swap” of a T-Mobile account).


                                                  6
takeover scam, recounted her experience and offered advice to wireless carriers to help consumers

avoid these takeover attacks, stating:

               The mobile carriers are in a better position than their customers to
               prevent identity theft through mobile account hijacking and
               fraudulent new accounts. In fact, many of them are obligated to
               comply with the Red Flags Rule, which, among other things,
               requires them to have a written identity theft prevention program.
               Carriers should adopt a multi-level approach to authenticating both
               existing and new customers and require their own employees as well
               as third-party retailers to use it for all transactions … [M]obile
               carriers and third-party retailers need to be vigilant in their
               authentication practices to avoid putting their customers at risk of
               major financial loss and having email, social network, and other
               accounts compromised. 6

       36.     Attention in the media and by government regulators, however, did not ensure that

wireless carriers like T-Mobile took security seriously enough to prevent account takeover

accounts and “SIM-swapping” schemes from increasing or, worse, to convince themselves,

company-wide, to stop engaging in practices that flouted federal law.

       37.     An empirical study conducted by researchers at Princeton University and

publicized in early 2020 (the results of which were known to T-Mobile prior to publication)

“identified weak authentication schemes and flawed policies” at several major wireless carriers in

the United States, including T-Mobile. 7

       38.     The study further demonstrated that “these flaws enable[d] straightforward SIM



6
  Lorrie Cranor, “Your mobile phone account could be hijacked by an identity thief,” Tech@FTC
(June 7, 2016), available at https://www.ftc.gov/. Mrs. Cranor also detailed her concerns about
“SIM-swapping” in her reply comments before the FCC in July 2016. See In the Matter of
Protecting the Privacy of Customers of Broadband and Other Telecommunication Services, WC
Docket No. 16-106 (July 6, 2016).
7
 Kevin Lee, et al., “An Empirical Study of Wireless Carrier Authentication for SIM Swaps,” Dept.
of Comp. Sci. and Ctr. for Info. Tech. Policy, Princeton University (Jan. 10, 2020), pp. 2, 10
(discussing T-Mobile’s discontinuation of call log verification based on the study’s research in
January 2020).


                                                7
swap attacks,” as the researchers succeeded in all ten of their attempts to effectuate a SIM-swap

on T-Mobile accounts. Id.

           39.   This study established a clear vulnerability of T-Mobile’s customer authentication

process that enabled criminals to easily secure access to the personal information of T-Mobile’s

customers.

           40.   Even before the results of the Princeton study were made available to T-Mobile,

however, in May 2018, a popular information security blog, “Krebs on Security,” detailed several

failures by T-Mobile to keep its customers’ data secure, including lack of adequate supervision of

T-Mobile’s employees (one of whom perpetuated an account takeover scheme with knowledge of

T-Mobile’s vulnerable internal systems) and failing to send legitimate customers notice to their

personal e-mail when a “SIM-swap” occurs. 8

           41.   The article pointed out that “[T-Mobile] also acknowledged that it does not

currently send customers an email to the email address on file when SIM swaps take place. A T-

Mobile spokesperson said the company was considering changing the current policy, which sends

the customer a text message to alert them about the SIM swap” to the phone number that is now

in the criminal third-party’s control. 9

           42.   As the blog’s author concluded with regard to sending a text to a phone number

that is already hijacked, “obviously that does not help someone who is the target of a SIM swap.” 10

           43.   In a 2019 article about “SIM-swapping” that included multiple quotes from T-




8
 Brian Krebs, “T-Mobile Employee Made Unauthorized ‘SIM Swap’ to Steal Instagram
Account,” Krebs on Security (May 18, 2018), available at https://krebsonsecurity.com/.
9
    Id.
10
     Id.


                                                 8
Mobile personnel, the New York Times explicitly reported that “[c]riminals have learned how to

persuade mobile phone providers like T-Mobile and AT&T to switch a phone number to a new

device that is under their control.” 11

        44.     In February of 2020, the FCC issued a “Notice of Apparent Liability for Forfeiture

and Admonishment,” proposing a penalty of $91,630,000.00 against T-Mobile for misuse of CPNI,

where Commissioner Geoffrey Starks explained:

                Going forward, Americans must be able to place trust in their
                wireless carriers. . . .[T]hese carriers know that the services they
                offer create risks for users: unauthorized location tracking, SIM
                hijacking, and billing scams to name just [a] few. Carriers must
                take responsibility for those people they allow into their
                operations. 12

        45.     Despite the massive amounts of media, governmental, and academic focus on the

issue of “SIM-swapping” and the internal vulnerabilities of wireless carrier systems, T-Mobile has

been unable or unwilling to institute the practices, procedures, and safeguards necessary to protect

its customers’ data from account takeover and “SIM-swap” attacks.

        46.     Most troubling, T-Mobile has not improved its safety protocols even though it

knows from numerous incidents that some of its own employees actively cooperate with hackers

in “SIM-swap” frauds by allowing direct access to customer information and/or by ignoring or

overriding T-Mobile security procedures.

        47.     The prevalence of “SIM-swap” fraud and T-Mobile’s knowledge of such fraud,

including (but not limited to) with active participation of its own employees, demonstrate that what




11
  Nathaniel Popper, “Hackers Hit Twitter C.E.O. in a ‘SIM swap.’ You’re at Risk, Too,” New
York Times (September 5, 2019)(emphasis supplied).
12
   In the Matter of T-Mobile USA, Inc., File No. EB-TCD-18-00027702 (February 28,
2020)(emphasis supplied).


                                                 9
happened with Plaintiff’s account was neither an isolated incident nor an unforeseeable event.

       48.     As a regulated wireless carrier, T-Mobile has a well-established duty – one which

it freely acknowledges on its corporate website – to protect the security and privacy of CPI and

CPNI from unauthorized access and T-Mobile is obligated to certify its compliance with this

mandate to the FCC every year. 13

       49.     In light of the above, at the time of the events at issue in the present case, T-Mobile

was keenly aware of its obligations, as well as multiple weaknesses in its internal processes and

procedures to authenticate legitimate customers.

       50.     Yet, T-Mobile failed to prevent the “SIM-swap” in this case, causing Plaintiff to

lose in excess of $20,000.00 in cryptocurrency (at the time of the loss) that today is valued in

excess of $65,000.00.

                 C.      THE “SIM-SWAP” OF PLAINTIFF’S ACCOUNT

       51.     In May of 2020, Plaintiff was a 71-years old female, who used T-Mobile as her

personal mobile telecommunications carrier.

       52.     At that time, Plaintiff was holding cryptocurrency for personal use on Coinbase –

a digital currency wallet and online platform to transfer and store digital currency – using

Coinbase’s application (“mobile app”) on Plaintiff’s mobile phone, as well as her computer.

       53.     Plaintiff entrusted her sensitive private information, including (but not limited to)

regarding her cryptocurrency holdings, to T-Mobile and relied on T-Mobile’s assurances of and

and its compliance with applicable laws, including (but not limited to) the FCA.

       54.     At approximately 8:00 p.m., on Saturday, May 2, 2020, Plaintiff realized that her




13
  See, e.g., https://www.t-mobile.com/privacy-center/education-and-resources/cpni, last visited
on June 2, 2021.


                                                 10
mobile phone was disconnected from service.

       55.     Plaintiff initially believed that this was a temporary glitch in coverage and

attempted to restart the mobile phone.

       56.     Plaintiff became concerned, however, when, after numerous attempts, the

interruption in service continued and she was still unable to make calls, send text messages, or

access any of her mobile apps.

       57.     Plaintiff checked her Coinbase account from her computer and did not notice any

suspicious or inappropriate activity.

       58.     Unable to resolve the service issue herself, at 8:32 p.m., on May 2, 2020, Plaintiff

contacted T-Mobile’s online support chat and reported that she lost all service to her mobile device.

       59.     While in the chat with T-Mobile’s personnel, at 9:12 p.m., on May 2, 2020, Plaintiff

suddenly received an e-mail from Coinbase that her password for the application was reset.

       60.     Plaintiff became suspicious of the sudden loss in cellular service and concerned

with T-Mobile’s apparent inability to resolve the issue.

       61.     She immediately attempted to log into her Coinbase account from her desktop

computer, but her access was now denied.

       62.     Although Plaintiff’s online chat with T-Mobile’s personnel lasted until

approximately 11:00 p.m., at no point in time did anyone from T-Mobile explain to Plaintiff why

her service was disconnected or advise Plaintiff that she may be a victim of a “SIM-swap.”

       63.     Subsequently, Plaintiff learned that, at 7:53 p.m., on May 2, 2020, unknown

individual(s) visited a T-Mobile store, where T-Mobile personnel allowed and provided them

unauthorized access to Plaintiff’s SIM data, including CPI and CPNI, that said data was then

transferred (or “ported”) to another electronic device, and used to access Plaintiff’s information




                                                 11
and telecommunications service.

       64.     In other words, Plaintiff was, in fact, a victim of a “SIM-swap” that was effectuated

and facilitated by T-Mobile and its employees.

       65.     Plaintiff did not authorize T-Mobile or anyone else to use, disclose, or access her

CPI and CPNI that was maintained by T-Mobile.

       66.     To the contrary, Plaintiff had an objectively-reasonable expectation and a

fundamental right to conduct her personal activities without observation, intrusion, or interference.

       67.     Therefore, any use, disclosure, or access to Plaintiff’s account or CPI and CPNI on

May 2, 2020 was unauthorized and unlawful.

       68.     Later, when Plaintiff was able to re-gain access to her Coinbase account, she

discovered that, while T-Mobile personnel kept Plaintiff in the online chat, in a series of

coordinated transactions – immediately after Plaintiff’s Coinbase password was re-set – that took

place at 9:13 p.m. and 9:14 p.m., on May 2, 2020 (i.e., more than an hour after Plaintiff’s account

was compromised and more than forty minutes after Plaintiff alerted T-Mobile of the unusual

service interruption), Plaintiff’s Coinbase account was depleted of virtually all cryptocurrency and

its proceeds transferred to an unknown third-party account.

       69.     Hence, it was not just T-Mobile’s act of providing the unknown hacker(s) with

access to Plaintiff’s account without adhering to T-Mobile’s security protocols, but also T-

Mobile’s failure to timely and properly diagnose the cause of Plaintiff’s service interruption, as

well as to notify Plaintiff, that allowed the cryptocurrency theft to occur.

       70.     Unfortunately, by the time Plaintiff was able to regain access to her account on

Coinbase, her digital wallet was depleted of virtually all cryptocurrency that Plaintiff owned.

       71.     Plaintiff alerted local law enforcement authorities of this development and, to the




                                                 12
best of Plaintiff’s knowledge, the investigation into the identify of the third parties who gained

access to Plaintiff’s SIM data from T-Mobile is ongoing.

        72.    Upon information and belief, T-Mobile, despite a legal obligation to do so, abjectly

failed in its duty to safeguard its customers’ personal and financial information by providing

unauthorized access to Plaintiff’s CPI and CPNI.

        73.    Upon information and belief, T-Mobile failed to implement and/or maintain

security policies and procedures sufficient to protect the unauthorized access to Plaintiff’s CPI and

CPNI.

        74.    Upon information and belief, T-Mobile failed to properly train and supervise its

employees to prevent the unauthorized access to Plaintiff’s CPI and CPNI.

        75.    Upon information and belief, T-Mobile could have reasonably foreseen the

consequences of failing in its duty to implement, maintain, and execute sufficient security policies

and practices to protect the unauthorized access to customer data, including that of Plaintiff.

        76.    Upon information and belief, T-Mobile’s systems, policies, and procedures allow

its officers, agents, and employees to exceed the authorized access to customers’ accounts without

permission or justification.

        77.    T-Mobile’s actions and inaction demonstrate a reckless disregard for the rights of

its customers and those with whom its customers deal (i.e., other foreseeable victims).

        78.    T-Mobile’s actions and inaction also demonstrate a reckless disregard for its

obligations, responsibilities, and duties under the law.

        79.    The damage suffered by Plaintiff is directly related to the wrongful conduct of

allowing the unauthorized access to Plaintiff’s wireless account.

        80.    Indeed, but for T-Mobile’s reckless disregard of its obligations, Plaintiff would not




                                                 13
have been damaged.

                                    C.     CAUSES OF ACTION

                                              COUNT I
                                 Violation of Section 222 of the FCA
                                          Against T-Mobile

         81.     Plaintiff hereby incorporates all facts and allegations of this document by reference,

as if fully set forth at length herein.

         82.     T-Mobile is a “common carrier” or a “telecommunications carrier” engaged in

interstate commerce by wire for the purpose of furnishing communication services within the

meaning of Section 201(a) of the FCA. See 47 U.S.C. § 201(a).

         83.     As a “common carrier,” T-Mobile is subject to the substantive requirements of

Sections 201 through 222 of the FCA. See 47 U.S.C. §§ 201-222.

         84.     Section 206 of the FCA, entitled “Carriers’ liability for damages,” provides:

                 In case any common carrier shall do, or cause or permit to be done,
                 any act, matter, or thing in this chapter prohibited or declared to be
                 unlawful, or shall omit to do any act, matter, or thing in this chapter
                 required to be done, such common carrier shall be liable to the
                 person or persons injured thereby for the full amount of damages
                 sustained in consequence of any such violation of the provisions of
                 this chapter, together with a reasonable counsel or attorney’s fee, to
                 be fixed by the court in every case of recovery, which attorney’s fee
                 shall be taxed and collected as part of the costs in the case. 14

         85.     Section 207 of the FCA, entitled “Recovery of damages,” further provides:

                 Any person claiming to be damaged by any common carrier subject
                 to the provisions of this chapter may either make complaint to the
                 [FCC] as hereinafter provided for, or may bring suit for the recovery
                 of the damages for which such common carrier may be liable under
                 the provisions of this chapter, in any district court of the United
                 States of competent jurisdiction; but such person shall not have the



14
     47 U.S.C. § 206.



                                                   14
                 right to pursue both such remedies. 15

         86.     Section 222(a) of the FCA explicitly requires that a telecommunications carrier

protect, inter alia, its customers’ CPI. See 47 U.S.C. § 222(a).

         87.     Additionally,   Section    222(c)     of   the   FCA     explicitly      requires   that

telecommunications carrier protect, inter alia, its customers’ CPNI. See 47 U.S.C. § 222(c).

         88.     According to the CPNI Rules:

                 Safeguarding CPNI. Telecommunications carriers must take
                 reasonable measures to discover and protect against attempts to gain
                 unauthorized access to CPNI. Telecommunications carriers must
                 properly authenticate a customer prior to disclosing CPNI based on
                 customer-initiated telephone contact, online account access, or an
                 in-store visit.

                                                 ***

                 In-store access to CPNI. A telecommunications carrier may disclose
                 CPNI to a customer who, at a carrier’s retail location, first presents
                 to the telecommunications carrier or its agent a valid photo ID
                 matching the customer’s account information. 16

         89.     T-Mobile violated its duties under Section 222 of the FCA by failing to protect

Plaintiff’s CPI and CPNI by using, disclosing, or permitting access to Plaintiff’s CPI and CPNI

without the consent, notice, and/or legal authorization of Buchanan as required by the FCA, in that

upon information and belief:

                 a.     During an in-store visit, Plaintiff’s CPI and CPNI was disclosed to someone

                        other than Plaintiff;



15
     47 U.S.C. § 207.
16
   47 C.F.R. § 64.2010(a), (d). For purposes of the CPNI Rules, the term “customer” means “[a]
person . . . to which the telecommunications carrier is currently providing service,” while the term
“valid photo ID” means “a government-issued means of personal identification with a photograph
such as a driver’s license, passport, or comparable ID that is not expired.” 47 C.F.R. § 64.2004(f),
(r).


                                                  15
               b.      During an in-store visit, Plaintiff’s CPI and CPNI was disclosed to

                       someone, who was not properly authenticated;

               c.      During an in-store visit, Plaintiff’s CPI and CPNI was disclosed to

                       someone, who did not first present a valid photo ID; and/or

               d.      During an in-store visit, Plaintiff’s CPI and CPNI was disclosed to

                       someone, who did not match any of Plaintiff’s account information that T-

                       Mobile was aware of, including (but not limited to) that Plaintiff was a 71-

                       years old female.

       90.     As alleged herein, T-Mobile failed to protect the confidentiality of Plaintiff’s CPI

and CPNI when it disclosed Plaintiff’s CPNI and CPI to third-parties without Plaintiff’s

authorization or permission.

       91.     T-Mobile’s conduct, as alleged herein, constitutes a knowing violation of Section

222 of the FCA and the CPNI Rules.

       92.     T-Mobile is also liable for the acts, omissions, and/or failures, as alleged herein, of

its officers, employees, agents, or any other persons acting for or on behalf of T-Mobile.

       93.     T-Mobile’s violations of Section 222 allowed unauthorized parties to impersonate

Plaintiff in transactions with others.

       94.     T-Mobile violated Section 222 by allowing an unauthorized party to access

Plaintiff’s CPI and CPNI, resulting in, inter alia, Plaintiff’s loss of cryptocurrency valued in excess

of $20,000.00 (at the time of the loss) that today would be worth in excess of $65,000.00.

       95.     As a direct consequence of T-Mobile’s violations of the FCA, Plaintiff has been

damaged in an amount of at least $20,000.00.

       96.     Had T-Mobile not allowed the unauthorized access to Plaintiff’s account, Plaintiff




                                                  16
would not have suffered this loss.

       97.     T-Mobile, by its inadequate procedures, practices, and regulations, engages in

practices which, taken together:

               a.     Fail to provide reasonable, appropriate, and sufficient security to prevent

                      unauthorized access to its customers’ wireless accounts;

               b.     Allow unauthorized persons to be authenticated; and

               c.     Grant access to sensitive customer account information.

       98.     In particular, T-Mobile failed to establish and implement reasonable policies,

procedures, and safeguards governing the creation, access, and authentication of user credentials

to access customers’ accounts, creating an unreasonable risk of unauthorized access.

       99.     As such, in violation of the FCA, T-Mobile has failed to ensure that only authorized

persons have access to customer account data and that customers’ CPI and CPNI are secure.

       100.    Among other things, T-Mobile:

               a.     Failed to establish and enforce rules and procedures sufficient to ensure only

                      authorized persons have access to T-Mobile customer accounts, including

                      that of Plaintiff;

               b.     Failed to establish appropriate rules, policies, and procedures for the

                      supervision and control of its officers, agents, and employees;

               c.     Failed to establish and enforce rules and procedures, or provide adequate

                      supervisions or training sufficient to ensure that its employees and agents

                      follow such rules and procedures, to restrict access by unauthorized

                      persons;

               d.     Failed to establish and enforce rules and procedures to ensure T-Mobile’s




                                                17
     employees and agents adhere to the security instructions of customers with

     regard to accessing customers’ accounts, including that of Plaintiff;

e.   Failed to adequately safeguard and protect its customers’ wireless accounts;

f.   Permitted the sharing of and access to user credentials among T-Mobile’s

     agents or employees without a pending request from the customer, reducing

     the likely detection of and accountability for unauthorized access;

g.   Failed to appropriately supervise employees and agents, who granted

     unauthorized access to customers’ accounts, including that of Plaintiff;

h.   Failed to adequately train and supervise its employees, officers, and agents

     to prevent the unauthorized access to customer accounts;

i.   Failed to prevent the ability of employees, officers, and agents to access and

     make changes to customer accounts without specific customer

     authorization;

j.   Allowed “porting out” of cell phone numbers without properly confirming

     that the request was coming from legitimate customers;

k.   Lacked proper monitoring and, therefore, failed to monitor its systems for

     the presence of unauthorized access in a manner that would allow T-Mobile

     to detect intrusions, breaches of security, and unauthorized access to

     customer information;

l.   Failed to implement and maintain readily available best practices to

     safeguard customer information;

m.   Failed to timely diagnose and determine the cause of Plaintiff’s service

     interruption;




                               18
                n.      Failed to timely notify Plaintiff of the the cause of Plaintiff’s service

                        interruption; and

                o.      Failed to implement and maintain internal controls to help protect against

                        account takeovers and SIM-swapping by unauthorized persons.

        101.    The inadequate security measures, policies, and safeguards employed by T-Mobile

created an unreasonable risk of unauthorized access to the accounts of its customers, including that

of Plaintiff.

        102.    Upon information and belief, T-Mobile has been long aware of its inadequate

security measures, policies, and safeguards and, nevertheless, induced customers into believing

that its systems were secure and compliant with applicable law.

        103.    T-Mobile, despite knowing the risks associated with unauthorized access to

customer accounts, failed to utilize reasonable and available methods to prevent or limit such

unauthorized access.

        104.    T-Mobile failed in its duty to protect and safeguard customer information and data

pursuant to federal law.

        105.    Had T-Mobile implemented appropriate and reasonable security measures, Plaintiff

would not have been damaged.

        106.    In sum, T-Mobile’s security measures were entirely inadequate to prevent the

foreseeable damage caused to Plaintiff.

                                            COUNT II
                                            Negligence
                                  Against T-Mobile and Does 1-10

        107.    Plaintiff hereby incorporates all facts and allegations of this document by reference,

as if fully set forth at length herein.




                                                 19
        108.    T-Mobile owes a duty of care to its customers to ensure the privacy and

confidentiality of CPI and CPNI during its provision of wireless carrier services, as required by

both federal and state law.

        109.    By allowing unauthorized access to the personal and confidential information of

legitimate T-Mobile customers, T-Mobile breached its duty of care to its customers and to

foreseeable victims, including Plaintiff.

        110.    By failing to timely and properly diagnose the cause of Plaintiff’s service

interruption, T-Mobile breached its duty of care to its customers and to foreseeable victims,

including Plaintiff.

        111.    But for the inadequate security protocols, practices, and procedures employed by

T-Mobile in protecting customer data, including Plaintiff’s private and confidential information,

Plaintiff would not have suffered any damage.

        112.    But for the inadequate protocols, practices, and procedures employed by T-Mobile

in diagnosing the causes of customers’ service interruptions, T-Mobile breached its duty of care to

its customers and to foreseeable victims, including Plaintiff.

        113.    Moreover, but for T-Mobile’s inability to quickly and effectively diagnose and/or

determine that Plaintiff’s account was compromised by “SIM-swap” – a fact that T-Mobile should

have known – Plaintiff would not have suffered any damage.

        114.    Plaintiff has been damaged in an amount which exceeds $20,000.00.

                                           COUNT III
                           Negligent Hiring, Retention, and Supervision
                                 Against T-Mobile and Does 1-10

        115.    Plaintiff hereby incorporates all facts and allegations of this document by reference,

as if fully set forth at length herein.




                                                 20
       116.    At all material times herein, T-Mobile’s agents, officers, and employees, including

(but not limited to) those directly or indirectly responsible for or involved in allowing unauthorized

access to Plaintiff’s confidential and proprietary account information, were under T-Mobile’s

direct supervision and control.

       117.    Upon information and belief, T-Mobile negligently hired, retained, controlled,

trained, and supervised the officers, agents, and employees under its control, and knew or should

have known that such officers, agents, and employees could allow unauthorized access to customer

accounts, including that of Plaintiff.

       118.    Upon information and belief, T-Mobile negligently failed to implement systems

and procedures necessary to prevent its officers, agents, and employees from allowing

unauthorized access to customer accounts, including that of Plaintiff.

       119.    Upon information and belief, T-Mobile’s negligent hiring, retention, control,

training, and supervision allowed the unauthorized access to customers’ accounts resulting in

damage to T-Mobile customers and foreseeable victims in the public at large, including Plaintiff.

       120.    Given T-Mobile’s experience with account takeover and “SIM-swap” attacks

(including many that were assisted by the actions of its officers, agents, and/or employees), T-

Mobile’s failure to exercise reasonable care in screening, supervising, and controlling its officers,

agents, and employees was a breach of its duty to its customers, including Plaintiff.

       121.    T-Mobile’s duty to its customers and foreseeable victims to protect its customers’

data from unauthorized access is required by federal and state law.

       122.    It was entirely foreseeable to T-Mobile that unauthorized persons would attempt to

gain unauthorized access to T-Mobile customers’ data and, despite this, T-Mobile failed to

implement sufficient safeguards and procedures to prevent its officers, agents, and employees from




                                                 21
granting such unauthorized access.

        123.    Upon information and belief, T-Mobile engaged in the acts alleged herein and/or

condoned, permitted, authorized, and/or ratified the conduct of its officers, agents, and employees.

        124.    As a direct consequence of T-Mobile’s negligent hiring, retention, control, and

supervision of its officers, agents, and employees, who allowed the unauthorized access to

Plaintiff’s account, Plaintiff was damaged in an amount to be proved at trial that, upon information

and belief, exceeds $20,000.00.

                                            COUNT IV
                                         Gross Negligence
                                  Against T-Mobile and Does 1-10

        125.    Plaintiff hereby incorporates all facts and allegations of this document by reference,

as if fully set forth at length herein.

        126.    T-Mobile, as required by federal and state law, owed Plaintiff a duty to properly

handle and safeguard Plaintiff’s CPI and CPNI and access to her account.

        127.    T-Mobile was required to ensure its compliance with federal law and to protect the

confidentiality of its customers’ account data, including that of Plaintiff.

        128.    Upon information and belief, T-Mobile willfully disregarded and/or showed

reckless indifference to its duties under federal and state law to T-Mobile customers and to

foreseeable victims of T-Mobile’s wrongful acts.

        129.    Having superior knowledge of prior account takeover attacks on T-Mobile

customers’ data and having the ability to employ internal systems, procedures, and safeguards to

prevent such attacks, T-Mobile nevertheless failed:

                a.      to institute appropriate controls to prevent unauthorized access to

                        customers’ accounts;




                                                 22
                b.      utilized authentication systems it knew or should have known were

                        vulnerable to account takeover attacks; and

                c.      willfully disregarded the best practices of the industry in failing to

                        implement systems to thwart such attacks; and

                d.      failed to appropriately hire, retain, supervise, train, and control those

                        officers, agents, and employees, who could grant unauthorized access to

                        customer account data.

        130.    T-Mobile’s policies, procedures, and safeguards were completely ineffective and

inadequate to prevent the unauthorized access to its customers’ data, notwithstanding the

requirements of the CFA.

        131.    T-Mobile’s actions as alleged herein, in the face of an abundance of attention by

the media and government regulators, evidence a carelessness that can only be characterized as a

complete disregard for the rights of its customers and the foreseeable victims of its inadequate data

security measures.

        132.    As a consequence of T-Mobile’s gross negligence, Plaintiff has been damaged in

an amount to be proved at trial that, upon information and belief, exceeds $20,000.00.

                                             COUNT V
                           Violation of the Stored Communications Act
                                 Against T-Mobile and Does 1-10

        133.    Plaintiff hereby incorporates all facts and allegations of this document by reference,

as if fully set forth at length herein.

        134.    Under the Stored Communications Act (“SCA”), 18 U.S.C. § 2701 et seq., “a

person or entity providing an electronic communication service to the public shall not knowingly

divulge to any person or entity the contents of a communication while in electronic storage by that




                                                 23
service.” 18 U.S.C. § 2702(a)(1).

          135.    Section 2702(a)(2) of the SCA further states:

                  [A] person or entity providing remote computing service to the
                  public shall not knowingly divulge to any person or entity the
                  contents of any communication which is carried or maintained on
                  that service (A) on behalf of, and received by means of electronic
                  transmission from (or created by means of computer processing of
                  communications received by means of electronic transmission
                  from), a subscriber or customer of such service; [or] (B) solely for
                  the purpose of providing storage or computer processing services to
                  such subscriber or customer, if the provider is not authorized to
                  access the contents of any such communications for purposes of
                  providing any services other than storage or computer processing. .
                  . . 17

          136.    Although the SCA contains several exceptions to the prohibitions set forth in

Sections 2702(a)(1) and (2), none of them are applicable to the circumstances at issue in this case.

          137.    The SCA creates a private right of action for those “aggrieved by any violation” of

its provisions. 18 U.S.C. § 2707(a).

          138.    The conduct of T-Mobile and Does 1-10, as alleged herein, constitutes a knowing

and/or intentional violation of the SCA’s Section 2702(a).

        139.      Plaintiff has been “aggrieved” by the conduct of T-Mobile and Does 1-10, as

alleged herein, in that, Plaintiff has lost at least $20,000.00 worth of cryptocurrency.

        140.      Pursuant to the applicable provisions of the SCA, Plaintiff is entitled to actual and

statutory damages, as well as reasonable attorneys’ fees and costs. See 18 U.S.C. § 2702(c).

                                           COUNT VI
               Violation of the Wiretapping and Electronic Surveillance Control Act
                                 Against T-Mobile and Does 1-10

          141.    Plaintiff hereby incorporates all facts and allegations of this document by reference,




17
     18 U.S.C. § 2702(a)(2).


                                                   24
as if fully set forth at length herein.

          142.    Under Section 5742(a)(1) of the Wiretapping and Electronic Surveillance Control

Act (“WESCA”), 18 Pa.C.S. § 5701 et seq.:

                  A person or entity providing an electronic communication service to
                  the public shall not knowingly divulge to any person or entity the
                  contents of a communication while in electronic storage by that
                  service . . . [o]n behalf of, and received by means of electronic
                  transmission from, or created by means of computer processing of
                  communications received by means of electronic transmission from,
                  a subscriber or customer of the service [or s]olely for the purpose of
                  providing storage or computer processing services to the subscriber
                  or customer, if the provider is not authorized to access the contents
                  of any such communication for the purpose of providing any
                  services other than storage or computer processing. 18

          143.    Under Section 5742(a)(2) of the WESCA:

                  A person or entity providing remote computing service to the public
                  shall not knowingly divulge to any person or entity the contents of
                  any communication which is carried or maintained on that service .
                  . . [o]n behalf of, and received by means of electronic transmission
                  from, or created by means of computer processing of
                  communications received by means of electronic transmission from,
                  a subscriber or customer of the service [or s]olely for the purpose of
                  providing storage or computer processing services to the subscriber
                  or customer, if the provider is not authorized to access the contents
                  of any such communication for the purpose of providing any
                  services other than storage or computer processing. 19

        144.      Under Section 5742(a)(3) of the WESCA, “[a] person or entity providing an

electronic communication service or remote computing service to the public shall not knowingly

divulge a record or other information pertaining to a subscriber to, or customer of, the service.”

18 Pa.C.S. § 5742(a)(3).

        145.      Although WESCA contains several exceptions to the prohibitions set forth in



18
     18 Pa.C.S. § 5742(a)(1)(i), (ii).
19
     18 Pa.C.S. § 5742(a)(2)(i), (ii).


                                                   25
Section 5742(a), none of them are applicable to the circumstances at issue in this case. See 18

Pa.C.S. § 5742(b), (c), (c.1).

      146.      WESCA creates a private right of action for those “aggrieved by any violation” of

its provisions. See 18 Pa.C.S. § 5747.

      147.      The conduct of T-Mobile and Does 1-10, as alleged herein, constitutes a knowing

and/or intentional violation of WESCA’s Section 5742(a).

      148.      Plaintiff has been “aggrieved” by the conduct of T-Mobile and Does 1-10, as

alleged herein, in that, Plaintiff has lost at least $20,000.00 worth of cryptocurrency.

      149.      Pursuant to the applicable provisions of WESCA, Plaintiff is entitled to actual and

statutory damages, as well as reasonable attorneys’ fees and costs. See 18 Pa.C.S. § 5747(c).

                                          COUNT VII
             Violation of the Unfair Trade Practices and Consumer Protection Law
                                       Against T-Mobile

      150.      Plaintiff hereby incorporates all facts and allegations of this document by reference,

as if fully set forth at length herein.

      151.      The Unfair Trade Practices and Consumer Protection Law (“UTPCPL”), 73 P.S. §

201-1 et seq., provides, in pertinent part, that “[u]nfair methods of competition and unfair or

deceptive acts or practices in the conduct of any trade or commerce . . . are hereby declared

unlawful.” 73 P.S. § 201-3.

      152.      Section 201-2(4) of the UTPCPL defines “unfair or deceptive acts or practices” to

include the following conduct:

                a.      Representing that goods or services are of a particular standard, quality or

                        grade, or that goods are of a particular style or model, if they are of another;

                b.      Failing to comply with the terms of any written guarantee or warranty given




                                                  26
                         to the buyer at, prior to, or after a contract for the purchase of goods or

                         services is made; and

                  c.     Engaging in any other fraudulent or deceptive conduct which creates a

                         likelihood of confusion or of misunderstanding. 20

        153.      T-Mobile’s acts as alleged herein, including (but not limited to) its sales and

marketing representations about its level of data security and confidentiality and the measures T-

Mobile employs to keep customers’ data secure, induced customers to trade with T-Mobile

notwithstanding T-Mobile’s knowledge that its security protocols and procedures were inadequate

to prevent unauthorized access to customers’ CPI and CPNI.

        154.      Plaintiff justifiably relied on these sales and marketing representations.

        155.      T-Mobile’s actions, as alleged herein, violated federal and state law, particularly

those related to the safeguarding of customers’ CPI and CPNI and such violations are violations

of the above-referenced provisions of the UTPCPL.

        156.      Given T-Mobile’s superior knowledge of its systems, procedures, and practices,

coupled with its experience with past breaches of data security (and, specifically, “SIM-swaps”)

Plaintiff was a foreseeable victim of the violative acts of T-Mobile.

        157.      By allowing unauthorized access to Plaintiff’s confidential and proprietary

information, T-Mobile facilitated unauthorized third parties to prey upon innocent victims like

Plaintiff.

        158.      By failing to timely and properly diagnose the cause of Plaintiff’s service

interruption, T-Mobile facilitated unauthorized third parties to access Plaintiff’s confidential and

proprietary information and to use said information to steal Plaintiff’s property.



20
     See 73 Pa.C.S. § 201-2(4)(vii), (xiv), and (xvii).


                                                   27
      159.     Had T-Mobile accurately represented the nature of its security measures, or lack

thereof, Plaintiff would not have become T-Mobile’s customer and would not have been damaged

by those who gained unauthorized access to her CPI and CPNI from T-Mobile.

      160.     Therefore, T-Mobile has violated the above-referenced provisions of 73 Pa.C.S. §

201-2(4).

      161.     Section 201-9.2(a) of the UTPCPL, authorizes a private cause of action for any

person “who purchases or leases goods or services primarily for personal, family or household

purposes.” 73 P.S. § 201-9.2(a).

      162.     UTPCPL also authorizes the Court, in its discretion, to award up to three (3) times

the actual damages sustained for its violations, as well as attorneys’ fees.

      163.     Plaintiff has suffered and will continue to suffer damages due to the conduct of T-

Mobile, as set forth herein.

                                     V.     CLAIM FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays for:

               (a)     A Declaration that Defendant has violated the applicable provisions of the

FCA, SCA, WESCA, and the UTPCPL;

               (b)     Actual damages;

               (c)     Statutory damages;

               (d)     Treble damages;

               (e)     Attorneys’ fees and costs; and

               (f)     Such other relief as the Honorable Court shall deem just and appropriate.

                               VI.        DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury as to all issues so triable.




                                                  28
Date: June 2, 2021    Respectfully submitted,
                      KALIKHMAN & RAYZ, LLC




                      Arkady “Eric” Rayz
                      1051 County Line Road, Suite “A”
                      Huntingdon Valley, PA 19006
                      Telephone: (215) 364-5030
                      Facsimile: (215) 364-5029
                      E-mail: erayz@kalraylaw.com

                      Counsel for Plaintiff




                     29
